Case: 17-11698    Date Filed: 01/11/2018   Page: 1 of 2


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 17-11698
                            Non-Argument Calendar
                          ________________________

                           Agency No. A028-654-967


BRUCE SOTONYE GOGO,

                                                                         Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.

                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                           ________________________

                               (January 11, 2018)

Before WILLIAM PRYOR, MARTIN and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Bruce Sotonye Gogo petitions for review of an order affirming the denial of

his motion to reopen. The immigration judge denied Gogo’s motion as untimely
               Case: 17-11698     Date Filed: 01/11/2018    Page: 2 of 2


and refused sua sponte to reopen his removal proceedings. We dismiss Gogo’s

petition.

      We lack jurisdiction to review Gogo’s petition. Gogo argues that he was

entitled to tolling of the period to file his motion because of a delay attributable to

violating the order to depart voluntarily, but Gogo did not present that argument to

the immigration judge or in his appeal to the Board. See Amaya-Artunduaga v. U.S.

Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006). We also lack jurisdiction to

review the refusal of the immigration judge to reopen sua sponte its removal

proceedings. See Lenis v. U.S. Att’y Gen., 525 F.3d 1291, 1294 (11th Cir. 2008).

Although we retain jurisdiction to review “constitutional claims or questions of

law,” 8 U.S.C. § 1252(a)(2)(D), our jurisdiction extends only to colorable

constitutional claims, which are those that have “some possible validity.” Arias v.

U.S. Att’y Gen., 482 F.3d 1281, 1284 & n.2 (11th Cir. 2007). Gogo “has no

constitutionally protected interest in purely discretionary forms of relief,” like

having his case reopened, that would implicate his right to due process, so we lack

jurisdiction to review his petition. See Scheerer v. U.S. Att’y Gen., 513 F.3d 1244,

1253 (11th Cir. 2008).

      We DISMISS Gogo’s petition.




                                           2